Case 1:20-cv-00891-EK-SJB Document 35 Filed 05/03/21 Page 1 of 4 PageID #: 153

 Elizabeth Wolstein
 Partner

 212 612-0688                                                  26 Broadway, New York, NY 10004
 ewolstein@schlamstone.com                                     Main: 212 344-5400 Fax: 212 344-7677
                                                               schlamstone.com

 May 3, 2021

 BY ECF
 Honorable Eric R. Komitee
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:       Cruz v. Santana, et al., No. 20-CV-891 (EK) (SJB)

 Dear Judge Komitee:

 We represent Defendant Henry Santana in the above-referenced Bivens action. We write
 respectfully to request a pre-motion conference concerning Defendant’s intended motion to
 dismiss, pursuant to Rule 12(b)(6), the Second Amended Complaint (“Complaint”) filed on
 April 20, 2021. As set forth below, the Complaint fails to state a Bivens claim for excessive
 force under either the Fourth and Fifth Amendments.

 The Complaint

 The Complaint alleges that while visiting his mother in Brooklyn, Plaintiff awoke to banging
 on the door and shouting from the street. Cmplt. ¶¶ 2, 10, 21, 22. When he left the house,
 Plaintiff saw Mr. Santana, an Immigration and Customs Enforcement (“ICE”) officer, and
 another ICE agent “engaged in a struggle” with Gaspar Avendaño-Hernandez, Plaintiff’s
 mother’s “long-time partner.” Id. ¶¶ 2, 12, 13. Plaintiff saw the agents “wrestling with Mr.
 Avendaño-Hernandez, repeatedly using a taser on him, and attempting to place him in
 handcuffs and move him towards their vehicle.” Id. ¶ 29.

 When Avendaño-Hernandez ran away from the ICE agents, Mr. Santana ran after him and
 tried to pull him back toward the street, but Avendaño-Hernandez grabbed onto a pole.
 Cmplt. ¶¶ 30-32. According to the Complaint, Plaintiff then walked toward Avendaño-
 Hernandez and Santana, stood between the former and the house, did nothing threatening, and
 Defendant shot him without warning. Id. ¶¶ 45, 48. The Complaint knowingly omits any
 mention of Plaintiff’s continuous pummeling of Mr. Santana on the latter’s arm and face in an
 effort to loosen Santana’s grip on Avendaño-Hernandez.

 Plaintiff’s Bivens claims assert that Mr. Santana’s shooting of Plaintiff violates the Fourth
 Amendment and substantive due process under the Fifth Amendment. Id. ¶¶ 80, 84. Plaintiff
 seeks a declaratory judgment, compensatory and punitive damages, and attorneys’ fees.
Case 1:20-cv-00891-EK-SJB Document 35 Filed 05/03/21 Page 2 of 4 PageID #: 154




 Honorable Eric R. Komitee
 May 3, 2021
 Page 2

    I.      The Complaint Fails To State A Bivens Claim For Violation Of The Fourth
            Or Fifth Amendments

 The Complaint fails to state a Bivens claim for excessive force under either the Fourth or Fifth
 Amendments. There is no existing Bivens remedy for excessive force applied to one who
 claims to be a bystander to the attempted arrest of a third party—or under the facts known to
 Plaintiff but omitted from the Complaint—and no viable legal basis to create such a remedy.

 In Bivens v. Six Unknown Narcotics Agents, 403 U.S. 388 (1971), the Supreme Court created
 “a damages remedy to compensate persons injured by federal officers who violated the
 prohibition against unreasonable search and seizures.” Ziglar v. Abassi, 137 S. Ct. 1843
 (2017). “Since then,

          the Supreme Court has recognized Bivens claims in only two other
          circumstances: (1) under the Fifth Amendment’s Due Process Clause for
          gender discrimination against a congressman for firing his female secretary,
          Davis v. Passman, 442 U.S. 228 (1979), and (2) under the Eighth
          Amendment’s prohibition on cruel and unusual punishment against prison
          officials for failure to treat an inmate's asthma which led to his death,
          Carlson v. Green, 446 U.S. 14 (1980).

 Rivera v. Samilo, 370 F. Supp.3d 362, 366 (E.D.N.Y. 2019) (parallel cites omitted). “These
 three cases—Bivens, Davis, and Carlson—represent the only instances in which the Court has
 approved of an implied damages remedy under the Constitution itself.” Ziglar, 137 S. Ct. at
 1855; see also Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001) (Court has “consistently
 refused to extend Bivens liability to any new context or new category of defendants”); Arar v.
 Ashcroft, 585 F.3d 559, 571 (2d Cir. 2009) (“Since Carlson in 1980, the Supreme Court has
 declined to extend the Bivens remedy in any new direction at all.”).

 Under Zigler “a rigorous two-step inquiry” determines whether the court should “imply a
 Bivens cause of action in a new context.” Rivera, 370 F. Supp.2d at 367. First, the court
 determines whether the case is “different in a meaningful way” from the Supreme Court’s
 three prior Bivens cases. Zigler, 137 S. Ct. at 1859. If it is, the court may not create a new
 Bivens remedy “if there are special factors counselling hesitation in the absence of affirmative
 action by Congress.” Id. at 1857 (internal quotation marks omitted). The availability of
 alternative remedies, such as the Federal Tort Claims Act, is a “special factor counseling
 against an implied right of action” in a new Bivens context. Rivera, 370 F. Supp.3d at 370.

 The Zigler analysis makes clear that no Bivens remedy exists, and no new remedy is
 warranted, to redress a claim of excessive force by a person who is either a bystander to (per
Case 1:20-cv-00891-EK-SJB Document 35 Filed 05/03/21 Page 3 of 4 PageID #: 155




 Honorable Eric R. Komitee
 May 3, 2021
 Page 3

 the Complaint) or interferes with (true facts known to Plaintiff) an attempted arrest of a third
 party. Courts have so concluded as to excessive force claims brought by arrestees. See Sosa
 v. Bustos, 2020 U.S. Dist. LEXIS 71362, at *11-12 (S.D.N.Y. Apr. 22, 2020) (arrestee’s
 Bivens claim for excessive force is new Bivens context and availability of FTCA remedy
 counsels hesitation in creating new remedy); Rivera, 370 F. Supp.3d at 369-371 (same). 1 The
 facts here, involving no arrestee, are even further removed from the original Bivens context
 and the existence of an FTCA remedy should be equally dispositive in counseling hesitation.

     II.      The Complaint Fails To State A Bivens Fourth Amendment Claim For The
              Additional And Independent Reason That There Was No Seizure Of Plaintiff

 In addition, even if the court were to create a new Bivens remedy, the Complaint makes clear
 there was no seizure of Plaintiff, precluding any Fourth Amendment claim as a matter of law.

 The Supreme Court recently clarified that distinct analyses apply to seizures by force and
 seizures by control. See Torres v. Madrid, 209 L. Ed.2d 190, 206 (Mar. 25, 2021). As to a
 seizure by force as alleged here, “[a] seizure requires the use of force with intent to restrain.”
 Id. at 203 (emphasis in original). The Court expressly rejected a test that has been applied in
 this Circuit, namely, that a seizure occurs “’when there is a government termination of
 freedom of movement through means intentionally applied.’” Id. at 206 (quoting Brower v.
 County of Inyo, 489 U. S. 593, 596 (1989)).

 The Complaint alleges no facts reflecting an intent by Defendant to restrain Plaintiff. Rather,
 Mr. Santana was attempting to restrain—arrest—someone else, Mr. Avendaño-Hernandez.
 Plaintiff claims he merely arrived on the scene of their struggle and Defendant shot him.
 These alleged facts do not constitute a seizure of Plaintiff as a matter of law.

 Finally, Defendant intends also to seek a stay of discovery. Mr. Santana has no authority to
 produce ICE documents, which can be produced by co-defendant the United States, and he
 has already produced, or will produce this week, all responsive documents he is authorized to
 produce other than his personal (non-ICE) ESI. In these circumstances, the lack of prejudice
 and merit of the intended motion favor a stay. See, e.g., Lawson v. Rubin, No. 17-cv-6404
 (BMC), 2018 U.S. Dist. LEXIS 238295, at *4, *7 (E.D.N.Y. Mar. 7, 2018).


 1
  Courts have also come out the other way, see Sosa v. Bustos, 2020 U.S. Dist. LEXIS 71362, at *11-12
 (S.D.N.Y. Apr. 22, 2020) (acknowledging cases), but those cases are either not in line with Zigler or factually
 distinguishable or both.
Case 1:20-cv-00891-EK-SJB Document 35 Filed 05/03/21 Page 4 of 4 PageID #: 156




 Honorable Eric R. Komitee
 May 3, 2021
 Page 4

 Respectfully,



 Elizabeth Wolstein

 Cc:    Gabriel P. Harvis, Esq. and Baree Fett, Esq. (via ECF)
